Motion by respondent for temporary stay allowed 25 October 2000 pending determination of further proceedings, if any, by this court. Petition by respondent for writ of supersedeas allowed 20 December 2000. Notice of appeal by respondent pursuant to G.S. 7A-30 (substantial constitutional question) dismissed 20 December 2000. Petition by respondent for discretionary review pursuant to G.S. 7A-31 allowed 20 December 2000. Petition by respondent for writ of certiorari to review the decision of the North Carolina Court of Appeals dismissed 20 December 2000.